Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ganapati et al (US 20180247153 A1) in view of Salganicoff et al. (US 20160321414 A1).
Regarding claim 1, Ganapati et al. teaches a tissue classification system (see para [0013]; “system, and process for performing multiclass classification of objects within images”) comprising: at least one light emitter (see para [0054]; “The system may further be coupled to a display device 570, such as a light emitting diode (LED) display”) configured to emit light at each of a plurality of wavelengths to illuminate a tissue region, each of the at least one light emitter being configured to emit spatially-even light, (see para [0024]; “endoscope 110 utilizes programmable light source(s) 112 to illuminate a scene during a medical procedure. As illustrated in FIG. 1, different types of tissue 180 (e.g., tissue A and tissue B) are imaged during a medical procedure using endoscope 110. In one embodiment, the programmable light source(s) 112 include one or more discrete lasers that are configurable by endoscope controller 125 at selected wavelengths”, see also para [0030]; “In one embodiment, programmable light source(s) 212 include individually configurable light sources that illuminate a scene (e.g., discrete wavelength laser light sources with modulatable power levels)”); at least one light detection element configured to collect the light after being emitted from the at least one light emitter and reflected from the tissue region (see para [0022]; “In one embodiment, the image sensor is a Bayer image sensor that includes a color arrangement of red, green, and blue color filters on a pixel array of the image sensor 118. Thus, the image sensor 118 captures the light filtered through the color filters on a grid of photosensitive pixels and conveys red, green, or blue image information for each pixel to image processing device 120” see also para [0034]; “Hyperspectral imaging yields reflectance for a plurality of discrete wavelengths for every pixel of image data captured by the hyperspectral imager” Examiner interprets light detection element as an image sensor 118 ); one or more processors in communication with the at least one light emitter and the at least one light detection element (see Fig.5 element 510 “processor” para [0057]; “It will be apparent to those of ordinary skill in the art that the systems, methods, and processes described herein can be implemented as software stored in memory 550 or read only memory 520 and executed by processor(s) 510. This control logic or software may also be resident on an article of manufacture comprising a computer readable medium having computer readable program code embodied therein and being readable by the data storage device 525 and for causing the processor(s) 510 to operate in accordance with the methods and teachings herein”), control the at least one light emitter to sequentially emit each of the plurality of wavelengths of light (see para [0024]; “the programmable light source(s) 112 include one or more discrete lasers that are configurable by endoscope controller 125 at selected wavelengths and power levels when illuminating the scene including the different tissues 180. Furthermore, the power of each laser can be independently modulated as determined by endoscope controller 125 thereby creating the independently programmable light source(s)” see also para [0038]; “MLM training engine 270 instructs light engine controller 260 to individually iterate through each of the discrete programmable light source(s) 212, illuminating the scene with each light source one at a time and storing the corresponding image in a memory accessible to MLM training engine 270”); receive a plurality of signals from the at least one light detection element (see para [0044]; “An image sensor, such as Bayer color filter having an array of photosensors with a color grid overlay, then captures the light reflected from the tissue(s) in the scene”), a first subset of the plurality of signals representing light emitted at the plurality of wavelengths and reflected from the tissue region (see para [0045]; “This can be repeated for each pixel so that the entire image, or a subset of an image, can be classified according to tissue type captured therein” see also para [0044]; “the light source illuminates the scene by shining one or more laser lights at discrete illumination wavelengths and configured power levels”); generate, based on at least some of the plurality of signals, an image having a plurality of pixels depicting the tissue region (see para [0045]; “For each pixel of captured image data, the pixels corresponding to pixels of an image filter of a camera, processing logic inputs color information from the captured image data into an intermediate layer of the machine learning model to classify that pixel as belonging to different tissue types (processing block 310” see also depictpara [0046]; “Processing logic utilizes the classifications to render a visualization of the captured image data including a visual differentiation between tissues determined to belong to different types (processing block 312)”); for each pixel of the plurality of pixels depicting the tissue region (see para [0045]; “As discussed herein, the probability vector includes probabilities that the pixel belongs to each potential type of tissue. When the probability exceeds a threshold value (e.g., 85%, 90%, 99%, etc.), processing logic concludes that the pixel of image data has captured image data of the corresponding tissue type. This can be repeated for each pixel so that the entire image, or a subset of an image, can be classified according to tissue type captured therein”): determine, based on the first subset of the plurality of signals, a reflectance intensity value at the pixel at each of the plurality of wavelength (see para [0045]; “the intermediate layer is an intermediate layer of a trained neural network machine learning model that performs activation function calculations on pixel color value, which are in turn used by the remaining layers of the trained neural network machine learning model to compute a probability vector associated with that pixel”) determine a classification of the pixel by inputting the reflectance intensity value into the classifier, the classification associating the pixel with one of a plurality of tissue categories (see para [0045]; “the intermediate layer is an intermediate layer of a trained neural network machine learning model that performs activation function calculations on pixel color value, which are in turn used by the remaining layers of the trained neural network machine learning model to compute a probability vector associated with that pixel. As discussed herein, the probability vector includes probabilities that the pixel belongs to each potential type of tissue. When the probability exceeds a threshold value (e.g., 85%, 90%, 99%, etc.), processing logic concludes that the pixel of image data has captured image data of the corresponding tissue type. This can be repeated for each pixel so that the entire image, or a subset of an image, can be classified according to tissue type captured therein” see also para [0037]; “the remote system provides endoscope controller 252 with the trained machine learning model for user during medical procedures where distinguishing between tissue types in the model are desired. In embodiments, the remote system can provide a set of procedure specific trained machine learning models, a set of different multi-class classifiers for distinguishing between different groupings of tissue type, etc. for storage in MLM data store 280. As another example, MLM analysis engine 265 can request and receive a specific multi-class tissue type classification model on a procedure-by-procedure basis”); and-3-Application No.: Not Yet Assigned Filing Date:Herewithgenerate, based on the classification of each pixel, a mapping of the plurality of tissue categories over the plurality of pixels depicting the tissue region (see para [0045-0046]; “As discussed herein, the probability vector includes probabilities that the pixel belongs to each potential type of tissue. When the probability exceeds a threshold value (e.g., 85%, 90%, 99%, etc.), processing logic concludes that the pixel of image data has captured image data of the corresponding tissue type. This can be repeated for each pixel so that the entire image, or a subset of an image, can be classified according to tissue type captured therein…. Processing logic utilizes the classifications to render a visualization of the captured image data including a visual differentiation between tissues determined to belong to different types (processing block 312). In embodiments, the differentiation between tissue types in the rendered visualization can include contrast enhancement between tissue types of interest”). However, Ganapati et al. does not teach as further claimed, but
Salgancicoff et al. teach configured to: identify at least one patient health metric value corresponding to a patient having the tissue region (see para [0027]; “Patient characteristics may include, but are not limited to, demographic attributes (e.g., age, gender, ethnicity or race), physical attributes (e.g., height, weight, genes), family history, habits, preexisting medical conditions (e.g., diseases, pathologies, allergies), temporary symptoms, test trajectories (or paths), patient management history (e.g., therapies, drug prescriptions), and so forth. Such patient characteristics may be derived from, for example, patient records or other available data”), use the at least one patient health metric value select a classifier from among a plurality of classifiers (see para [0034]; “an appropriate trained classifier is selected from the set of trained classifiers based on current patient characteristics extracted from the current patient data. As discussed previously, the trained classifier may be tailored specifically for data with one or more patient characteristics commonly shared within the sub-dataset (or cluster). The planning unit 107 may automatically select the classifier associated with the sub-dataset that best matches the current patient data (i.e., most similar patient characteristics)”), each of the plurality of classifiers trained from a different subset of a set of training data (see para [0027]; “At 204, training unit 106 clusters the data into sub-datasets based on patient characteristics. This step may be optionally performed to improve the precision of learned classifiers (or predictors). Each cluster or sub-dataset represents patients who are more similar to each other with respect to one or more patient characteristics (i.e., share one or more common patient characteristics) than to those in other clusters or sub-datasets” see also para [0028]; “At 206, training unit 106 applies a machine learning technique to train one or more classifiers for each sub-dataset to identify diagnostic test plans. By training one or more classifiers for each sub-dataset, the classifier may be tailored specifically for the sub-dataset (or cluster)”), wherein the classifier is selected based on having been trained with a subset of the set of the training data including data from other patients having the at least one patient health metric value (see para [0034]; “an appropriate trained classifier is selected from the set of trained classifiers based on current patient characteristics extracted from the current patient data. As discussed previously, the trained classifier may be tailored specifically for data with one or more patient characteristics commonly shared within the sub-dataset (or cluster). The planning unit 107 may automatically select the classifier associated with the sub-dataset that best matches the current patient data (i.e., most similar patient characteristics)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Salganicoff et al. in order to provide a classifier that is specifically tailored to a certain patient subset ([0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668